DECISION OF DISMISSAL
This appeal was filed by the Lane County Assessor on March 8, 2010. Defendant filed its Motion to Dismiss on April 5, 2010.
A case management conference was held on May 12, 2010. The parties discussed the Motion. Plaintiff was given until June 15, 2010 to file any objections. Nothing was received by that date. Court personnel then contacted Plaintiff's representative on June 22, 2010; he agreed to submit "something in writing shortly." As of today's date, nothing has been filed.
There is no opposition to Defendant's Motion to Dismiss. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of July 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon July 8, 2010. The Court filed and entered this documenton July 8, 2010. *Page 1